EXHIBIT 10.2

ZYGO CORPORATION
2002 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT

                AGREEMENT, made as of the __ day of ______________, 200_, by and
between Zygo Corporation, a Delaware corporation (the “Company”), and
_________________________ (the “Optionee”).

W I T N E S S E T H:

                WHEREAS, pursuant to the Zygo Corporation 2002 Equity Incentive
Plan (the “Plan”), the Company desires to grant to the Optionee, and the
Optionee desires to accept, an option to purchase shares of common stock, $.10
par value, of the Company (the “Common Stock”) upon the terms and conditions set
forth in this Agreement.

                NOW, THEREFORE, the parties hereto agree as follows:

                1.             The Company hereby grants to the Optionee an
option to purchase ______ shares of Common Stock at an exercise price per share
of $_______. This option is not intended to be treated as an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.

                2.             Notwithstanding anything to the contrary
contained herein, unless sooner terminated, this option shall expire if and to
the extent it is not exercised within ten years from the date hereof.

                3.             Except as specifically provided otherwise herein,
this option shall become exercisable in accordance with the following schedule
based upon the period of the Optionee’s continuous employment or other service
with the Company or any one or more of its subsidiaries, affiliates or
associated entities (collectively with the Company, the “Company Group”)
following the date hereof:

  Period of Incremental Cumulative   Continuous Percentage Percentage  
Service      Exercisable Exercisable

                4.             This option may be exercised by written notice to
the Company stating the number of full shares with respect to which it is being
exercised, and accompanied by payment of the exercise price for the number of
shares so purchased and payment or arrangement for payment of any federal, state
or local income or other taxes incurred by reason of the exercise and required
to be withheld by the Company. The exercise price shall be payable by cash or
check or, if the Committee in its sole and absolute discretion so permits,
payment may also be made in whole or in part (a) by means of any cashless
exercise procedure approved by the Committee, if the Common Stock is publicly
traded, (b) in the form of unrestricted shares of Common Stock which, (i) in the
case of shares acquired upon exercise of an option, have been owned by the
Optionee for more than six (6) months on the date of surrender, and (ii) have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the shares of Common Stock as to which such option shall be exercised, (c) in
any other form of consideration approved by the Committee and permitted by
applicable law, or (d) in any combination of the foregoing.

                5.             Upon a termination of the Optionee’s employment
or other service with the Company Group for any reason other than a termination
by the Company Group for Cause (as defined in the Plan) or a termination at a
time when grounds for a termination for Cause exist, then (a) that portion of
this option, if any, which is not then exercisable shall terminate, and (b)
unless sooner terminated under the terms hereof, that portion of this option, if
any, which is then exercisable shall remain exercisable for the ninety (90) day
period (or, in the event of a termination due to the Optionee’s death, the one
year period) commencing on the date of such termination and, to the extent not
exercised during such period, shall thereupon terminate. Upon a termination of
the Optionee’s employment by, or other service with, the Company Group for Cause
(or a termination at a time when grounds for a termination for Cause exist),
this option (whether or not otherwise exercisable) shall immediately terminate
and cease to be exercisable.

                6.             The Company’s obligation to sell and deliver
shares upon the exercise of this option is subject to such compliance with
federal and state laws, rules and regulations applying to the authorization,
issuance or sale of securities as the Committee deems necessary or advisable.
The Company shall be entitled to postpone the time of delivery of certificates
for shares

1

--------------------------------------------------------------------------------

of its Common Stock for such additional time as the Company shall deem necessary
or desirable to enable it to (a) file a registration statement under the
Securities Act of 1933, as amended, with respect to the shares of Common Stock
which may be purchased under this option, or (b) comply with the listing
requirements of any securities exchange upon which the Common Stock may be
listed.

                7.             This option is not assignable or transferable
except upon the Optionee’s death to a beneficiary designated by the Optionee in
a manner acceptable to the Committee or, in the absence of a surviving
designated beneficiary, pursuant to the Optionee’s will or by the laws of
descent and distribution. This option is exercisable during the Optionee’s
lifetime only by the Optionee. In the event of any attempt by the Optionee to
alienate, assign, pledge, hypothecate or otherwise dispose of this option or any
right hereunder, except as provided for herein, or in the event of any levy of
any attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate this option by notice to the Optionee and
it shall thereupon become null and void.

                8.             Nothing contained in this Agreement shall confer
upon the Optionee any right with respect to the continuation of the Optionee’s
employment or other service with any one or more of the Company Group or
interfere in any way with the right of the Company Group at any time to
terminate such employment or other service or to increase or decrease, or
otherwise adjust, the other terms and conditions of the Optionee’s employment or
other service with the Company Group.

                9.             Neither the Optionee nor any person entitled to
exercise the Optionee’s rights in the event of death shall have any of the
rights of a stockholder with respect to the shares subject to this option,
except to the extent that certificates for such shares shall have been issued
upon the exercise of this option as provided for herein.

                10.          This option is granted pursuant to the Plan and is
governed by the terms and conditions of the Plan, including, without limitation,
the provisions of Section 11 of the Plan. The Optionee agrees to be bound by the
terms and conditions of this Agreement and the Plan (a copy of which the
Optionee acknowledges receipt of) and any future amendments to the Plan which do
not adversely affect the Optionee’s rights hereunder. The provisions of the Plan
are hereby incorporated by reference and shall govern if and to the extent that
there are inconsistencies between the provisions of the Plan and this Agreement.
In the event that any controversy shall arise with respect to the nature, scope
or extent of any one or more rights conferred by this Agreement, the
determination of the Committee of the rights of the Optionee shall be final,
binding and conclusive upon the Optionee and any other person who shall assert
any right based upon this Agreement.

                11.          This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and may not be modified, other
than as provided in the Plan, except by written instrument executed by the
parties.

                IN WITNESS WHEREOF, this Agreement has been executed as of the
date first above written.

  ZYGO CORPORATION       By:_____________________________________________  
      Name:             Title:       OPTIONEE          
                                                                                                

2

--------------------------------------------------------------------------------